Exhibit 10.1

 

EXECUTED VERSION

 

 

 

 

 

 

 

VOTING TRUST AGREEMENT

RELATING TO SHARES OF

INSYS THERAPEUTICS, INC.

 

 

 

 

 

 

 

Dated as of: February 27, 2018

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

 

 

 

Page

ARTICLE I

 

Defined Terms

 

1

SECTION 1.01.

 

Definitions

 

1

SECTION 1.02.

 

Rules of Construction

 

6

ARTICLE II

 

Deposit of Equity Interests

 

6

SECTION 2.01.

 

Initial Deposit of Equity Interests

 

6

SECTION 2.02.

 

Additional Deposits of Equity Interests

 

7

SECTION 2.03.

 

Trust Units

 

7

SECTION 2.04.

 

No Legal Title to Equity Interests in Beneficiaries Holding Trust Units

 

7

SECTION 2.05.

 

Legend

 

7

ARTICLE III

 

Transfers of Equity Interests and Trust Units.

 

8

SECTION 3.01.

 

Transfer of Equity Interests

 

8

SECTION 3.02.

 

Transfer of Trust Units

 

9

ARTICLE IV

 

Distributions and Issuances

 

9

SECTION 4.01.

 

Dividends

 

9

SECTION 4.02.

 

Reorganization

 

10

ARTICLE V

 

Powers and Responsibilities of Trustee

 

10

SECTION 5.01.

 

Trustee’s Powers

 

10

SECTION 5.02.

 

Trustee’s Responsibilities

 

11

SECTION 5.03.

 

Extraordinary Transactions

 

13

SECTION 5.04.

 

Interests Allowed as Voting Committee Member

 

13

SECTION 5.05.

 

Actions of Voting Committee

 

14

ARTICLE VI

 

Other Provisions Concerning the Trustee

 

15

SECTION 6.01.

 

Successor Trustee

 

15

SECTION 6.02.

 

Resignation and Removal of Trustee

 

15

SECTION 6.03.

 

Records

 

15

SECTION 6.04.

 

Communications

 

15

SECTION 6.05.

 

Beneficiaries’ Right to Inspection

 

16

ARTICLE VII

 

Liability of Trustee; Indemnification

 

16

SECTION 7.01.

 

Exculpation

 

16

SECTION 7.02.

 

Indemnification

 

17

SECTION 7.03.

 

Experts

 

18

SECTION 7.04.

 

Expenses

 

18

SECTION 7.05.

 

Survival

 

18

ARTICLE VIII

 

Amendment; Termination

 

18

SECTION 8.01.

 

Irrevocable

 

18

SECTION 8.02.

 

Amendment

 

18

SECTION 8.03.

 

Term and Termination

 

18

SECTION 8.04.

 

Distributions at Termination

 

19

ARTICLE IX

 

Miscellaneous

 

20

-i-

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

SECTION 9.01.

 

Notices

 

20

SECTION 9.02.

 

Filing of Agreement

 

23

SECTION 9.03.

 

Successors and Assigns

 

23

SECTION 9.04.

 

No Third Party Beneficiaries

 

23

SECTION 9.05.

 

Entire Agreement

 

23

SECTION 9.06.

 

Waiver

 

23

SECTION 9.07.

 

Headings

 

23

SECTION 9.08.

 

Severability

 

24

SECTION 9.09.

 

Governing Law, Consent to Jurisdiction; Waiver of Jury Trial

 

24

SECTION 9.10.

 

Remedies

 

25

SECTION 9.11.

 

Further Assurances

 

25

SECTION 9.12.

 

Representations and Warranties

 

26

SECTION 9.13.

 

Counterparts; Facsimile Signatures

 

26

 

 

 

-ii-



--------------------------------------------------------------------------------

 

VOTING TRUST AGREEMENT (this “Agreement”) dated as of February 27, 2018, is
entered into among (i) the Persons set forth on Schedule A annexed hereto, as
the initial Beneficiaries, (ii) Dr. John N. Kapoor (“Dr. Kapoor”), (iii) Insys
Therapeutics, Inc., a Delaware corporation (the “Company”), and (iv) Bessemer
Trust Company of Delaware, N.A., as the initial Trustee hereunder.

WHEREAS, as of February 27, 2018, the Persons set forth on Schedule A annexed
hereto, as the initial Beneficiaries, beneficially owned the amount set forth in
the middle column adjacent to their names on such Schedule A of shares of common
stock, par value $0.01 per share (the “Common Stock”); and

WHEREAS, the Company has deemed it to be in the best interests of the Company to
enter into this Agreement to implement a limitation on Dr. Kapoor’s voting power
of the Company and, in connection therewith, the parties hereto hereby establish
a voting trust (within the meaning of Section 218(a) of the Delaware General
Corporation Law) pursuant to this Agreement (the “Voting Trust”) with Bessemer
Trust Company of Delaware, N.A., as the initial Trustee; and

WHEREAS, Dr. Kapoor and the Persons set forth on Schedule A annexed hereto have
deemed it to be in the best interests of the owners of Equity Interests to
implement the Voting Trust; and

WHEREAS, the parties are entering into this Agreement at the request of the U.S.
Department of Justice and The NASDAQ Stock Market LLC;  and

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

Defined Terms

SECTION 1.01.Definitions.  For the purposes of this Agreement, the terms defined
in this Article I shall have the meanings herein specified unless the context
otherwise requires.

“Acting in Concert” shall mean (i) knowingly participating in a joint activity
or interdependent conscious parallel action towards a common goal whether or not
pursuant to an express agreement, (ii) effecting a combination or pooling of
voting or other interests in the Equity Interests for a common purpose pursuant
to any contract, understanding, relationship, agreement or other arrangement,
whether written or otherwise, (iii) otherwise acting in concert with respect to
the business, affairs, management or control of the Company, or (iv) otherwise
acting as part of a Group (as defined below).

“Affiliate” of, or Person “Affiliated” with, shall mean, with respect to any
Person, any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person. The term

-1-

--------------------------------------------------------------------------------

2

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning assigned to such term in the Preamble.

“Beneficial Owner” shall mean, with respect to any security, a Person who is a
beneficial owner (as such term is defined in Rule 13d-3 adopted by the SEC under
the Exchange Act) of such security, and the terms “beneficially own” or
“beneficial ownership” shall be used to describe the interest of such a Person
in such a security.

“Beneficiary” shall mean at any time a holder of record on the books of the
Voting Trust of Trust Units issued hereunder.

“Board” shall mean the Board of Directors of the Company.

“Common Stock” shall have the meaning assigned to such term in the Recitals.

“Company” shall have the meaning assigned to such term in the Preamble.

“Company Corporate Integrity Agreement” shall mean any corporate integrity
agreement, deferred prosecution agreement or similar document or agreement, the
Company may enter into with the U.S. Department of Justice, Department of Health
and Human Services or any other federal or state regulatory agency with
jurisdiction over the Company in connection with or as a result of the same
activity under which Dr. Kapoor was charged by the U.S. Department of Justice on
October 26, 2017.

“Corporate Fiduciary” shall mean any Legal Entity that is authorized pursuant to
the provisions of applicable Law to act as a fiduciary with respect to any trust
or estate.

“Director” shall mean a director of the Company.

“Dr. Kapoor” shall have the meaning assigned to such term in the Preamble.

“Dr. Kapoor-Independent” shall mean that such Person (i) has not accepted in the
three previous years, directly or indirectly, any consulting, advisory or other
compensatory fee from Dr. Kapoor (except as expressly contemplated by this
Agreement), (ii) is not an Affiliated person of Dr. Kapoor, (iii) is not an
“associate” of Dr. Kapoor (within the meaning of Rule 405 adopted by the SEC
under the Securities Act), (iv) is not a relative or spouse of Dr. Kapoor or a
relative of such spouse and (v) is not an individual who has any other direct or
indirect relationship with Dr. Kapoor that, in the judgment of the other members
of the Independent Board with respect to a Director, or in the judgment of the
other members of the Voting Committee (other than

-2-



--------------------------------------------------------------------------------

3

the Trustee Representative) with respect to a Voting Committee member, would
interfere with the exercise of independent judgment in carrying out the
responsibilities of a Director or Voting Committee member, as applicable.

“Equity Interests” shall mean any equity Securities issued by the Company,
excluding any stock options granted to Dr. Kapoor under the Company’s 2013
Equity Incentive Plan.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.

“Governmental Authority” shall mean any domestic or foreign government or
political subdivision thereof, whether on a federal, state or local level and
whether executive, legislative or judicial in nature, including any agency,
authority, board, bureau, commission, court, department or other instrumentality
thereof.

“Group” shall have the same meaning as such term is used under Rule 13d-5(b)
adopted by the SEC under the Exchange Act.

“Indemnified Party” shall have the meaning assigned to such term in Section
7.02.

“Independent” shall mean (i) with respect to a Director, that he or she is an
independent director as defined by Rule 5605(a)(2) of the NASDAQ rules and (ii)
with respect to a person who is not a Director, that he or she would have met
the requirements to be an independent director as defined by Rule 5605(a)(2) of
the NASDAQ rules if he or she were a Director.

“Independent Board” shall mean the Qualified Directors as a whole.

“Indictment” shall mean the U.S. Department of Justice superseding indictment
with respect to Dr. Kapoor unsealed on October 26, 2017.

“Law” shall mean any federal, national, state, provincial, local or foreign
statute, law (including common law), ordinance, rule or regulation of any
Governmental Authority.

“Legal Entity” shall mean a corporation, association, partnership (general or
limited), joint venture, limited liability company or other entity or
organization (other than a trust) formed and existing under applicable Law.

“NASDAQ” shall mean The NASDAQ Stock Market LLC.

“Permitted Transfer” shall mean any Transfer by operation of law upon the death
of any individual Beneficiary to the executor of such Beneficiary’s last will
and testament, to the administrator of such Beneficiary’s estate or otherwise to
such Beneficiary’s duly appointed personal representative for purposes of
administering such

-3-



--------------------------------------------------------------------------------

4

Beneficiary’s Trust Units following such Beneficiary’s death or any other
Transfer by operation of Law for any reason; provided, however, that, in each
case, no Transfer shall be a Permitted Transfer unless the transferee executes a
counterpart of this Agreement simultaneously with any such Transfer and delivers
a notice of such Transfer (a “Permitted Transfer Notice”) to the Trustee
accompanied by a certificate of the transferee to the effect that such Transfer
is a Permitted Transfer.

“Permitted Transferee” shall mean any Person to whom a Permitted Transfer of
Trust Units is made.

“Person” shall mean an individual or natural person, a partnership (including a
limited liability partnership), a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a Governmental Authority.

“Proceeding” shall mean any threatened, pending or completed action, suit,
appeal or other proceeding of any nature, whether civil, criminal,
administrative or investigative, whether formal or informal, and whether brought
by or in the right of the Company or its stockholders, the Voting Trust or the
Beneficiaries, or otherwise.

“Qualified” shall mean that such Person is Trustee-Independent, Dr.
Kapoor-Independent and Independent.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities” shall mean, with respect to any Person, such Person’s “securities”
as defined in Section 2(a)(1) of the Securities Act and includes such Person’s
membership interests, capital stock or other equity interests or any options,
warrants or other securities that are directly or indirectly convertible into,
or exercisable or exchangeable for, such Person’s membership interests, capital
stock or other equity or equity-linked interests, including phantom stock and
stock appreciation rights.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as the same shall be in effect from time to time.

“Termination Date” shall have the meaning set forth in Section 8.04.

“Transfer” shall mean any issuance, sale, assignment, transfer, participation,
gift, bequest, distribution, or other disposition, in each case whether directly
or indirectly, voluntary or involuntary, by operation of law or otherwise, of
Trust Units or Equity Interests, other than an original issuance of Securities
by the Company.

“Trustee” shall mean, with respect to the Voting Trust hereunder, the trustee
then in office.

“Trustee-Independent” shall mean that such Person is not an agent,
representative, director, officer or employee of the Trustee or any Affiliate
thereof.

-4-



--------------------------------------------------------------------------------

5

“Trust Unit” shall mean a beneficial ownership interest in the Voting Trust.

“unable to act” shall mean, with respect to Dr. Kapoor, that Beneficiaries
collectively holding a majority of the Trust Units have delivered written notice
to the Trustee including a certificate signed by the requisite percentage of
Beneficiaries to the effect that they have determined that Dr. Kapoor is unable
to perform duties or other acts as described in this Agreement due to mental or
physical illness or injury. If Dr. Kapoor has been certified to be unable to act
pursuant to the immediately preceding sentence, but regains his ability to act,
the Beneficiaries collectively holding a majority of the Trust Units may so
certify to the Trustee by a certificate signed by the requisite percentage of
Beneficiaries that he is no longer unable to act. The Trustee shall be permitted
to rely conclusively on any such notice or certification for all purposes
hereunder.

“Voting Committee” shall mean a committee of three to five individuals, which is
responsible for directing the Trustee and consulting with the Beneficiaries with
respect to exercise of the Voting Rights as set forth in Sections 5.02, 5.03 and
5.05. The initial Voting Committee shall consist of: (i) one individual who is
an employee or agent of the Trustee selected by the Trustee (the “Trustee
Representative”); (ii) one Qualified Director selected by the Independent Board
(the “Independent Board Representative”); and (iii) one to three additional
individuals designated by the Voting Committee, subject to the consent of the
Independent Board, which shall not be unreasonably withheld, conditioned or
delayed (each member of the Voting Committee under this clause (iii) being an
“Unrelated Representative”). The initial members of the Voting Committee shall
be Rohit Vishnoi, James Kronenberg, Thomas Allison, Donald Stern and Dan Dalton.
All members of the Voting Committee shall, at the time of their appointment to
the Voting Committee and during his or her membership on the Voting Committee,
be Qualified (except that the Trustee Representative need not be
Trustee-Independent). The Voting Committee shall notify the Trustee of any
individual selected to be a member. In the case of the Independent Board
Representative, such notice shall be accompanied by a certificate executed by an
officer of the Company to the effect that the Independent Board Representative
is Qualified. In the case of an Unrelated Representative, such notice shall be
accompanied by a certificate executed by the Unrelated Representative to the
effect that he or she understands the requirements of being, and is, Qualified.
The Trustee shall have the right to conclusively rely on any such certification
for all purposes hereunder.  The Voting Committee shall establish such rules as
may from time to time be necessary or appropriate for the conduct of the
business of the Voting Committee in accordance with this Agreement. The Voting
Committee may from time to time appoint as secretary a person who may, but need
not, be a member of the Committee, who will maintain minutes of the Voting
Committee’s meetings. A certificate of the secretary of the Voting Committee
setting forth the names of the members of the Committee, or actions taken by the
Voting Committee shall be sufficient evidence at all times as to the persons
constituting the Voting Committee, or such actions taken.  

“Voting Rights” shall have the meaning set forth in Section 5.01.

-5-



--------------------------------------------------------------------------------

6

“Voting Trust” shall have the meaning assigned to such term in the Recitals.

SECTION 1.02.Rules of Construction.  The use in this Agreement of the term
“including” means “including, without limitation”. The words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the schedules and exhibits, as the same may from time to time
amended, modified, supplemented or restated, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement. Any
accounting term not otherwise defined in this Agreement has the meaning assigned
to it in accordance with GAAP. Any reference to “$” or “dollars” or “United
States dollars” or “U.S. dollars” or “U.S. $” refers to the lawful currency of
the United States of America. All references to articles, sections, schedules
and exhibits mean the sections of this Agreement and the schedules and exhibits
attached to this Agreement, except where otherwise stated. The title of and the
section and paragraph headings in this Agreement are for convenience of
reference only and shall not govern or affect the interpretation of any of the
terms or provisions of this Agreement. The use herein of the masculine, feminine
or neuter forms shall also denote the other forms, as in each case as the
context may require. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. Each of the parties hereto participated in the
preparation of this Agreement and consequently any rule of construction
construing any provision against the drafter will not be applicable.

ARTICLE II

Deposit of Equity Interests

SECTION 2.01.Initial Deposit of Equity Interests.  Concurrently with its
execution and delivery of this Agreement, each of the Persons set forth on
Schedule A annexed hereto shall transfer and assign to the Trustee all Equity
Interests then owned by such Person and, if and as necessary, shall deliver to
the Trustee any and all certificates representing such Equity Interests, duly
endorsed in blank or accompanied by the appropriate stock transfer powers or
other similar instruments duly executed in blank for the transfer thereof. The
Trustee shall hold the Equity Interests deposited under this Section 2.01 or
under Section 2.02 with the Trustee in the Voting Trust, and such Voting Trust
and Equity Interests shall be subject to all the terms and conditions of this
Agreement. The Trustee shall not have any obligation to enforce the provisions
of this Section 2.01.

SECTION 2.02.Additional Deposits of Equity Interests.  Each Beneficiary and Dr.
Kapoor agrees that the provisions of this Agreement shall apply to all Equity
Interests now owned or hereafter acquired by any Beneficiary or Dr. Kapoor at
any time or from time to time. Each Beneficiary and Dr. Kapoor agrees that,
until the Termination Date, (i) no Equity Interests shall be held by such
Beneficiary or Dr. Kapoor outside the Voting Trust, (ii) all such Equity
Interests shall be deposited with the Trustee in accordance with the terms and
conditions of this Agreement and (iii) such Beneficiary

-6-



--------------------------------------------------------------------------------

7

or Dr. Kapoor shall transfer and assign to the Trustee all Equity Interests that
such Beneficiary or Dr. Kapoor, as applicable, may hereafter acquire or
beneficially own while this Agreement shall be in effect, and, if and as
necessary, shall deliver to the Trustee any and all certificates representing
such Equity Interests, duly endorsed in blank or accompanied by the appropriate
stock transfer powers or other similar interests duly executed in blank for
transfer thereof. The Trustee shall not have any obligation to enforce the
provisions of this Section 2.02.

SECTION 2.03.Trust Units.  (a) At such time or times as any Equity Interests
shall be deposited under Section 2.01 or 2.02, the Trustee shall issue to the
Beneficiary one Trust Unit to represent each share of Equity Interests so
deposited.

(b)The ownership of Trust Units by the Beneficiaries shall be recorded and
reflected in the books and records of the Trustee, and certificates representing
Trust Units will not be issued.

SECTION 2.04.No Legal Title to Equity Interests in Beneficiaries Holding Trust
Units.  The deposit of Equity Interests with the Trustee hereunder shall
constitute assignment and transfer to the Trustee of full legal title to such
Equity Interests, and shall vest in the Trustee all rights and powers of every
nature incident to ownership of such Equity Interests, subject only to the
limitations specifically set forth herein. Beneficiaries shall not have legal
title to any part of such Equity Interests underlying their Trust Units and
shall not be entitled to effect a Transfer of any interest in (including any
encumbrance on) such Equity Interests, except pursuant to Article III. No
Transfer, by operation of law or otherwise, of any Trust Units shall operate to
terminate this Agreement or the Voting Trust created under this Agreement, or
entitle the transferee to legal title to any part of the Equity Interests held
in the Voting Trust.

SECTION 2.05.Legend.  All certificates representing Equity Interests that are
subject to this Agreement, if any, shall also bear a legend containing
substantially the following terms:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (I) ARE SUBJECT TO CERTAIN
RESTRICTIONS CONTAINED IN THE VOTING TRUST AGREEMENT DATED AS OF February 27,
2018, AMONG INSYS THERAPEUTICS, INC., DR. JOHN N. KAPOOR, BESSEMER TRUST COMPANY
OF DELAWARE, N.A., AS TRUSTEE, AND THE BENEFICIARIES THERETO, AS SUCH AGREEMENT
MAY BE AMENDED FROM TIME TO TIME THEREAFTER, AND (II) ARE ISSUED PURSUANT TO
SUCH VOTING TRUST AGREEMENT. THE TERMS OF SUCH VOTING TRUST AGREEMENT INCLUDES,
AMONG OTHER THINGS, RESTRICTIONS ON TRANSFERS.”

-7-



--------------------------------------------------------------------------------

8

ARTICLE III

Transfers of Equity Interests and Trust Units.

SECTION 3.01.Transfer of Equity Interests.  (a) Prior to the Termination Date,
the Trustee shall not Transfer or cause to be Transferred any Equity Interests
deposited in the Voting Trust pursuant to Section 2.01 or 2.02 (to a Beneficiary
or otherwise), other than (i) with the prior written approval of both Dr. Kapoor
(or, if Dr. Kapoor is unable to act, Beneficiaries collectively holding a
majority of the Trust Units may provide such written approval in his place) and
the Independent Board, which consent shall not be unreasonably be withheld,
conditioned or delayed, (ii) in a sale or Transfer by the Beneficiaries of all
or any portion of their Equity Interests in any registered public offering,
registered offering, or other market or block sale in accordance with Rule 144
of the Securities Act, (iii) in a sale or Transfer by the Beneficiaries of all
or any portion of their Equity Interests to a bona fide third party who
satisfies the conditions set forth in clauses (i) through (iv) of the definition
of “Dr. Kapoor-Independent” and who is not Acting in Concert with Dr. Kapoor or
any of the Beneficiaries, or (iv) as otherwise required by operation of Law,
including to comply with any order or special verdict entered with respect to
the Equity Interests under 18 U.S.C. § 1963 or other forfeiture statute.  

(b)To complete a Transfer pursuant to Section 3.01(a)(i), the Beneficiary making
the Transfer shall deliver to the Trustee (A) a written order to Transfer Equity
Interests held in the Voting Trust for such Beneficiary to the proposed
transferee and (B) evidence of the written approval of the Transfer by the
Independent Board with respect to such Transfer as required by Section
3.01(a)(i), which evidence may be in the form of an email or other communication
from the General Counsel or Secretary of the Company or from the Independent
Board Representative confirming that such approval has been obtained.  To
complete a Transfer pursuant to Section 3.01(a)(ii), the Beneficiary making the
Transfer shall deliver to the Trustee and the Company a written order to
Transfer Equity Interests held in the Voting Trust for such Beneficiary (i) to
the proposed transferee or (ii) in the case of any sale or Transfer in any
registered public offering or other registered sale, to the Beneficiary
immediately prior to such sale or Transfer in the registered public offering or
other registered sale.  To complete a Transfer pursuant to Section 3.01(a)(iii),
to the extent the identity of the transferee is reasonably available to the
Beneficiary effecting the Transfer given the method of distribution, the
Beneficiary making the Transfer shall deliver to the Trustee and the Company (x)
a written order to Transfer Equity Interests held in the Voting Trust for such
Beneficiary to the proposed transferee and (y) certifications from the
transferee that it satisfies the conditions set forth in Sections 3.01(a)(iii)
(which may be in the form of representations and warranties made by the
transferee in the agreement governing the Transfer or sale).

(c)Promptly upon receipt of the appropriate deliverables provided pursuant to
Section 3.01(b), the Trustee shall (1) deliver or cause to be delivered, in
accordance with the written order delivered by the applicable Beneficiary, the
certificates for the Equity Interests as appropriate to effect the proposed
Transfer made in accordance

-8-



--------------------------------------------------------------------------------

9

with Section 3.01(a), all of which certificates shall be duly endorsed in blank
or accompanied by the appropriate stock transfer powers duly executed in blank
for Transfer thereof and (2) instruct the Company to transfer such Equity
Interests to such transferees on the books for the Company.  The Company agrees
to promptly complete the Transfer on the books for the Company.

SECTION 3.02.Transfer of Trust Units.  (a) Trust Units shall be transferable by
the Beneficiaries only in record name on the books of the Voting Trust. The
Trustee may at all times and for all purposes treat the Beneficiary of each such
Trust Unit, as recorded on the books of the Voting Trust, as the sole Beneficial
Owner thereof. Upon the Transfer of a Trust Unit on the books of the Voting
Trust, the transferee shall be substituted for the transferor as a Beneficiary
with respect to such Trust Unit and shall have the rights and be subject to the
obligations of the transferor with respect to such Trust Unit.

(b)Prior to the Termination Date, each Beneficiary shall not Transfer (or agree
or contract to Transfer) all or any portion of the Trust Units held by such
Beneficiary to any Person, other than (i) pursuant to a Permitted Transfer or
(ii) with the prior written approval of the Independent Board. Any Transfer that
does not comply with this Section 3.02(b) shall be null and void.

(c)In connection with any Transfer of Trust Units by a Beneficiary to a
Permitted Transferee, the Permitted Transferee shall deliver a duly executed
counterpart of this Agreement to the Trustee and a Permitted Transfer Notice,
upon which the Trustee shall be permitted to conclusively rely. Failure to
deliver such documents described in the immediately preceding sentence shall
result in the Transfer being null and void.

ARTICLE IV

Distributions and Issuances

SECTION 4.01.Dividends.  In the event the Trustee receives any dividend or other
distribution of cash or property (other than Equity Interests) in respect of the
Equity Interests held in the Voting Trust hereunder, the Trustee shall promptly
pay such dividend or distribution to the Beneficiaries in accordance with their
respective Trust Units as they appear on the books of the Voting Trust as of the
record date of such dividend or distribution. Prior to making any payment of
cash or other property to the Beneficiaries, the Trustee shall withhold
therefrom taxes as may be required by applicable Law or regulation. Each
Beneficiary shall provide a IRS Form W-9, W-8 or other similar certification as
is required to reduce or eliminate the application of any withholding taxes on
the payment of cash or other property, or allocation of income, to the
Beneficiaries. The Trustee may, in its discretion, from time to time, instead of
receiving and paying over any such dividend or distribution to the
Beneficiaries, authorize the Company to make payment or delivery of all or any
part thereof directly to the Beneficiaries. All Equity Interests issued as
dividends or otherwise in respect of the Equity Interests held by the Voting
Trust shall be retained by the Trustee and shall be subject to this Agreement,
and the certificates for such Equity Interests, if any, shall be

-9-



--------------------------------------------------------------------------------

10

issued in the name of and delivered to the Trustee to be held hereunder, subject
to all of the provisions hereof, and the Trust Units of the Beneficiaries shall
be adjusted in accordance with their respective Trust Units as they appear on
the books of the Voting Trust as of the record date of such dividend or
distribution.

SECTION 4.02.Reorganization.  If, in the case of any merger, consolidation,
reorganization or other business combination involving the Company, the Trustee
receives any equity Securities in any corporation, partnership, limited
liability company or other entity (other than Equity Interests) in exchange for
any Equity Interests in the Company deposited or held in the Voting Trust
hereunder, the Trustee shall distribute such equity Securities to the
Beneficiaries in accordance with their respective Trust Units as they appear on
the books of the Voting Trust as of the date of such exchange. In connection
with any such distributions, the Trustee may withhold taxes from the
distributions to any Beneficiary as may be required by applicable Law or
regulation. The Trustee shall hold and own, subject to the provisions hereof,
all Equity Interests received in connection with a transaction subject to this
Section 4.02, and the Trust Units of the Beneficiaries shall be adjusted in
accordance with their respective Trust Units as they appear on the books of the
Voting Trust as of the date of such exchange.

ARTICLE V

Powers and Responsibilities of Trustee

SECTION 5.01.Trustee’s Powers.  The Trustee shall have only the powers set forth
in this Agreement.  Subject to and in accordance with this Agreement, including
the restrictions set forth in Sections 5.02, 5.03 and 5.05, until the
Termination Date, the Trustee shall have the right to exercise, in person or by
proxy:  (i) all rights and powers to vote the Equity Interests held by the
Voting Trust (in person or by proxy); (ii) the right to cause all or any part of
such Equity Interests to be transferred into the name of the Voting Trust; and
(iii) the right to take such other actions with respect to such Equity Interests
as are in accordance with this Agreement and applicable Laws (collectively, the
“Voting Rights”); provided, however, that the Voting Rights shall not include
and the Trustee shall not have any right to (x) Transfer any underlying Equity
Interests out of the Voting Trust other than as permitted under Section 3.01,
(y) Transfer any Voting Rights or any other rights to the underlying Equity
Interests to the Company or any third party, including granting a proxy with
respect to such Equity Interests, other than (A) to the Voting Committee as
provided in this Agreement, (B) as permitted under Section 3.02 or (C) pursuant
to a revocable proxy granted in the ordinary course to cause such underlying
Equity Interests to be present at the meetings of holders of Common Stock called
by the Board and voted in accordance with this Agreement, or (z) directly or
indirectly, grant, or agree to, any security interest, pledge, options, proxies,
rights of first refusal, mortgage, lien or other encumbrances on the underlying
Equity Interests.

-10-



--------------------------------------------------------------------------------

11

SECTION 5.02.Trustee’s Responsibilities.  

(a)Notwithstanding Section 5.01, the Trustee shall (1) attend, or otherwise
cause all the Equity Interests held in the Voting Trust to be present at, all
meetings of holders of Common Stock called by the Board and (2) vote, or cause
the Equity Interests held in the Voting Trust to be voted (in person or by
proxy), in accordance with the provisions of this Section 5.02, and the Trustee
shall not exercise any voting discretion over the Equity Interests. Insofar as
permitted under applicable Law and the provisions of the certificate of
incorporation and bylaws of the Company, the Trustee shall vote, or cause the
Equity Interests held in the Voting Trust to be voted (in person or by proxy) as
follows:

(i)at any time that the Equity Interests subject to the Voting Trust represent
40% or more of the issued and outstanding shares of Common Stock, such Equity
Interests shall be voted pursuant to the following provisions:

(A)if Section 5.03 does not apply to the matter upon which a vote is being
effected, upon the receipt from the Voting Committee of valid and timely voting
instructions delivered in accordance with Section 5.02(b) that have not been
revoked, the Trustee shall vote, or cause the Equity Interests held in the
Voting Trust to be voted (in person or by proxy), as directed by the Voting
Committee;

(B)if Section 5.03 does apply to the matter upon which a vote is to be effected,
upon the receipt from the Voting Committee of valid and timely voting
instructions delivered in accordance with this Section 5.02 that have not been
revoked, the Trustee shall vote, or cause the Equity Interests held in the
Voting Trust to be voted (in person or by proxy), as directed by the Voting
Committee, except that, if Section 5.03 does apply to the matter upon which a
vote is to be effected (and without regard to whether the Voting Committee has
issued instructions) and the Trustee receives valid and timely voting
instructions from one or more Beneficiaries delivered in accordance with Section
5.02(b) and Section 5.03 that have not been revoked, the Trustee shall vote, or
cause the Equity Interests subject to such voting instructions to be voted (in
person or by proxy), in accordance therewith; and

(C)if (i) neither clause (A) or (B) above applies or (ii) the Trustee receives
valid and timely voting instructions which fail to specify the manner in which
the Trustee is to vote, the Trustee shall move and vote to adjourn the meeting
at which the voting is being held; and

(ii)at any time that the Equity Interests subject to the Voting Trust represent
less than 40% of the issued and outstanding shares of Common Stock, such Equity
Interests shall be voted pursuant to the following provisions:

-11-



--------------------------------------------------------------------------------

12

(A)if Section 5.03 does not apply to the matter upon which a vote is being
effected, the Trustee shall vote, or cause the Equity Interests held in the
Voting Trust to be voted (in person or by proxy), in the same proportion that
the shares of Common Stock that are not subject to the Voting Trust are actually
and validly voted on such matter, excluding (for the purpose of determining such
proportion) (x) all shares of Common Stock held by any Person or “Group” that is
not Dr. Kapoor-Independent and (y) all shares of Common Stock held by any Person
or “Group” that has (or based upon its beneficial ownership of Common stock
should have) filed a Schedule 13D pursuant to Section 13(d) of the Exchange Act
with respect to the Common Stock at the time of the relevant vote; and

(B)if Section 5.03 does apply to the matter upon which a vote is to be effected,
the Trustee shall vote, or cause the Equity Interests held in the Voting Trust
to be voted (in person or by proxy), in the same proportion that the shares of
Common Stock that are not subject to the Voting Trust are actually and validly
voted on such matter, excluding (for the purpose of determining such proportion)
(x) all shares of Common Stock held by any Person or “Group” that is not Dr.
Kapoor-Independent and (y) all shares of Common Stock held by any Person or
“Group” that has (or based upon its beneficial ownership of Common stock should
have) filed a Schedule 13D pursuant to Section 13(d) of the Exchange Act with
respect to the Common Stock at the time of the relevant vote, except that, if
Section 5.03 does apply to the matter upon which a vote is to be effected and
the Trustee receives valid and timely voting instructions from one or more
Beneficiaries delivered in accordance with Section 5.02(b) and Section 5.03 that
have not been revoked, the Trustee shall vote, or cause the Equity Interests
subject to such voting instructions to be voted (in person or by proxy), in
accordance therewith.

(b)In order for voting instructions or any revocation thereof to be deemed
valid, the voting instructions or revocation must (i) be delivered by written
notice and signed by, in the case of the Voting Committee, a majority of the
members of the Voting Committee participating in the vote (provided that, the
Independent Board Representative shall not be considered as participating in the
vote unless a statement signed by the Independent Board Representative that he
or she has voted in accordance with the direction of the Independent Board is
included as contemplated by Section 5.02(b)(ii)) or, in the case of a
Beneficiary, by such Beneficiary and (ii) only with respect to voting
instructions or revocation thereof from the Voting Committee and signed by the
Independent Board Representative, include a statement signed by the Independent
Board Representative that he or she has voted in accordance with the direction
of the Independent Board or abstained from voting in accordance with Section
5.05(a).  Voting instructions or any revocation thereof will be considered
timely if received by the Trustee at least two business days prior to the date
of the stockholder meeting at which the voting shall be held, which date is set
by the Company.  If any voting instruction delivered to the Trustee by the
Voting Committee pursuant to this Section 5.02(b) is not signed by all

-12-



--------------------------------------------------------------------------------

13

members of the Voting Committee, such voting instruction shall contain a
certification by the signing members of the Voting Committee that Section
5.05(g) of this Agreement has been complied with in all respects.

SECTION 5.03.Extraordinary Transactions.  Notwithstanding Sections 5.01 and
5.02, each Beneficiary, without being subject to any fiduciary duty but after
consultation with the Voting Committee, may direct the Trustee to exercise the
Voting Rights with respect to the Equity Interests represented by the Trust
Units of such Beneficiary, and the Trustee shall vote in accordance with such
direction, to vote:

(a)against (i) any merger, consolidation, business combination, share exchange,
restructuring, recapitalization or acquisition involving the Company or any
similar transaction involving all or a material portion of the assets of the
Company and its subsidiaries, taken as a whole, or (ii) the sale, lease,
exchange, pledge, mortgage or transfer (including through any arrangement having
substantially the same economic effect as a sale of assets) of all or a material
portion of the assets of the Company and its subsidiaries, taken as a whole, if,
in each case of clauses (i) and (ii), (x) the Delaware General Corporation Law
requires stockholder approval for such matter, (y) the NASDAQ rules require
stockholder approval for such matter or (z) the Board voluntarily submits the
matter for stockholder approval even though it is not required;

(b)against any action that requires stockholder approval under Rule 5635(a)(1)
of the NASDAQ rules;

(c)against the liquidation or dissolution of the Company;

(d)against any amendment to the certificate of incorporation or bylaws of the
Company (except for amendments to increase the number of authorized shares of
Common Stock);  or

(e)against any transaction which requires stockholder approval under Rule
5635(b) of the NASDAQ rules.

SECTION 5.04.Interests Allowed as Voting Committee Member.  None of the Voting
Committee members may, individually or otherwise, (a) hold Equity Interests or
other Securities in the Company or possess Trust Units issued hereunder, (b) be
a creditor of the Company, (c) be a director, manager, managing or general
partner, officer, employee or other agent or representative of the Company or
any subsidiary thereof and receive compensation therefor, (d) vote for himself
as a Director, officer or other representative of the Company or (e) have a
pecuniary interest in any matter or transaction to which the Company may be a
party.  Notwithstanding the foregoing, this Section 5.04 shall not apply with
respect to the Independent Board Representative or the Trustee Representative.

-13-



--------------------------------------------------------------------------------

14

SECTION 5.05.Actions of Voting Committee.  

(a)The Independent Board Representative shall promptly vote on all matters as a
member of the Voting Committee as directed by the Independent Board. If the
Independent Board does not provide any direction on how to vote on certain
matter, the Independent Board Representative shall abstain from voting as a
member of the Voting Committee on such matter.  The Trustee shall have no
obligation to independently determine whether the Independent Board
Representative has voted as directed by the Independent Board and may
conclusively rely on voting instructions delivered in accordance with Section
5.02.

(b)Each member of the Voting Committee shall, in exercising any discretion under
this Agreement with respect to the voting of Equity Interests held by the Voting
Trust, exercise reasonable care and act in good faith and in what he or she
regards as the best interests of the Voting Trust, determined as if the Voting
Trust had an economic interest in all of the Equity Interests held by it and
taking into account (among any other relevant factors) the number of Equity
Interests held in the Voting Trust and the percentage ownership of the
outstanding Common Stock held by the Voting Trust.

(c)Members of the Voting Committee may resign upon written notice to the
Trustee, the Beneficiaries, the other members of the Voting Committee and the
Company, which resignation shall be effective as of a future date specified in
such notice. If the resigning member is the Independent Board Representative,
the resulting vacancy shall be filled by the Independent Board; if the resigning
member is a Trustee Representative, the resulting vacancy shall be filled by the
Trustee; and if the resigning member is an Unrelated Representative, the vacancy
shall be filled by the Voting Committee, subject to the consent of both Dr.
Kapoor (or Beneficiaries collectively holding a majority of the Trust Units if
Dr. Kapoor is unable to act) and the Independent Board, which, in each case,
shall not be unreasonably withheld, conditioned or delayed. The Voting Committee
may act notwithstanding any vacancy, except that the Voting Committee may not
give or revoke instructions under Section 5.02 or take any action under Section
5.03 if there are fewer than three members then serving on the Voting Committee.

(d)Members of the Voting Committee may be removed only by the person or persons
having the power to appoint such member (excluding, in the case of a vote by the
Voting Committee to remove any Unrelated Representative, the Unrelated
Representative being removed). If the member removed is the Independent Board
Representative, the resulting vacancy shall be filled by the Independent Board;
and if the member removed is a Trustee Representative, the resulting vacancy
shall be filled by the Trustee; and if the member removed is an Unrelated
Representative, the vacancy shall be filled by the Voting Committee, subject to
the consent of both Dr. Kapoor (or Beneficiaries collectively holding a majority
of the Trust Units if Dr. Kapoor is unable to act) and the Independent Board,
which, in each case, shall not be unreasonably withheld, conditioned or delayed.

-14-



--------------------------------------------------------------------------------

15

(e)Each Unrelated Representative shall be entitled to reasonable compensation.
All members of the Voting Committee shall be entitled to reimbursement for their
reasonable and documented expenses. The Company shall promptly pay all such
compensation and other documented expenses.

(f)Any action of the Voting Committee shall require the approval of a majority
of the members of the Voting Committee then in office, excluding any member of
the Voting Committee who abstains on the relevant matter, unless another
provision of this Agreement expressly provides for a different voting standard
for action by the Voting Committee.

(g)Each member of the Voting Committee shall be entitled to not less than five
calendar days’ notice of any meeting of the Voting Committee or any other action
of the Voting Committee to be taken in the absence of a meeting of the Voting
Committee.

ARTICLE VI

Other Provisions Concerning the Trustee

SECTION 6.01.Successor Trustee.  Dr. Kapoor (or Beneficiaries collectively
holding a majority of the Trust Units if Dr. Kapoor is unable to act) and the
Company, acting jointly, may appoint, by instrument signed and acknowledged and
delivered to the appointee, any Corporate Fiduciary as a successor Trustee.

SECTION 6.02.Resignation and Removal of Trustee.  The Trustee may resign from
office by instrument signed and acknowledged and delivered to Dr. Kapoor, the
Company and the members of the Voting Committee. The Trustee may be removed with
five days’ prior written notice by a majority vote of the Independent Board and
by Dr. Kapoor (or Beneficiaries collectively holding a majority of the Trust
Units if Dr. Kapoor is unable to act) for failure to adhere in all material
respects to the terms and conditions of this Agreement, provided that, prior to
such removal, (i) the removing party shall cause the other parties to this
Agreement to be delivered an opinion of a law firm of national standing, that
the Trustee has failed to adhere in all material respects to the terms and
conditions of this Agreement and (ii) all fees and expenses payable to the
Trustee through the end of the fiscal quarter in which such removal occurred
shall have been paid in full.

SECTION 6.03.Records.  The Trustee shall cause proper records to be kept of the
assets of the Voting Trust, all receipts and disbursements of the Voting Trust,
a list of Beneficiaries and their respective Trust Units, and other records
necessary and appropriate for the administration of the Voting Trust.

SECTION 6.04.Communications.  The Trustee shall promptly transmit all
communications that it may receive in respect of Equity Interests held in the
Voting Trust to the Beneficiaries holding Trust Units.

-15-



--------------------------------------------------------------------------------

16

SECTION 6.05.Beneficiaries’ Right to Inspection.  The Beneficiaries holding
Trust Units hereunder may inspect the books and records of the Voting Trust for
any proper purpose upon reasonable notice and at reasonable times during
business hours. In addition, the Company hereby agrees that Dr. Kapoor and the
Beneficiaries shall have all rights to the books and records of the Company that
its stockholders are entitled to under Section 220 of Delaware General
Corporation Law as though they were stockholders of record.

ARTICLE VII

Liability of Trustee; Indemnification

SECTION 7.01.Exculpation.  (a) The Trustee hereby accepts the Voting Trust
created hereby, but assumes no responsibility for the management of the Company
in which the Voting Trust may from time to time hereafter hold any Equity
Interests, the diminution in value of any Equity Interests held by the Voting
Trust or for any action taken by the Company or by any person that the Trustee
shall have elected as a Director or other representative of the Company or by
the Company pursuant to any vote cast by the Trustee or any action or inaction
required by the Trustee under this Agreement. The Trustee assumes no liability
as a stockholder in the Company, its interests hereunder being those of a
trustee only. The Trustee shall have no obligation hereunder other than to take
such specific actions as are required of it from time to time under this
Agreement and to refrain from taking such specific actions as is required of it
from time to time under this Agreement. The Trustee shall incur no liability
hereunder or in connection herewith for anything whatsoever other than as a
result of its own willful misconduct. In exercising Voting Rights, the Trustee
shall vote and act in all matters in accordance with the terms and conditions of
this Agreement; but the Trustee does not assume any responsibility or liability
in respect of any action taken by such Trustee or taken in pursuance of such
Trustee’s vote so cast in good faith in accordance with Section 5.02(a)(ii)(A)
or 5.02(a)(ii)(B) or the direction of the Voting Committee or the Beneficiaries
as provided herein, and the Company and the Beneficiaries agree that no Trustee
shall incur any responsibility as trustee or otherwise by reason of any error of
fact or law, mistake of judgment, or of any matter arising out of or in relation
to this Agreement, in each case unless except for such loss or damage as the
Beneficiaries may suffer by reason of the gross negligence, bad faith or willful
misconduct of such Trustee. To the full extent legally possible, the Trustee is
hereby released from any obligation, in any jurisdiction, (i) to furnish any
bond or other security, (ii) to file any inventory or render any annual or other
periodic accountings, or (iii) to serve any person under a disability with
process in any Proceeding if another person not under a disability is a party to
such Proceeding and has the same interest as the person under a disability. The
Trustee shall be fully protected and shall not incur any liability in acting in
accordance with any written instructions given to it hereunder and reasonably
believed by it to have been executed by the proper person. The Trustee shall be
under no duty to inquire into or investigate the validity or accuracy of any
such document. In the event that the Trustee shall be uncertain as to its duties
or rights hereunder with respect to taking a certain action or shall receive
instructions, claims or demands from any party hereto or its

-16-



--------------------------------------------------------------------------------

17

designated representative to take a certain action which, in its opinion,
conflict with any of the provisions of this Agreement, it shall be entitled to
refrain from taking any action and its sole obligation shall be to keep safely
all property held by it under this Agreement until it shall be directed
otherwise in writing by all of the other parties hereto or by a final,
non-appealable judgment of a court of competent jurisdiction. The Trustee shall
not be liable for the actions or omissions of any successor Trustee.

(b)As specified under Section 3313(b) of Title 12 of the Delaware Code, the
Trustee shall incur no liability for any action or inaction of the
Beneficiaries, the Voting Committee or any of its members or for following any
direction of any of the Beneficiaries or a majority of the members of the Voting
Committee participating in the vote directing the Trustee as to the exercise of
the Voting Rights, except in cases of willful misconduct of the Trustee, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. As provided in Section 3313(e) of Title 12 of the Delaware Code, the
Trustee shall have no duty (i) to monitor the conduct of the Voting Committee or
to advise or consult with the Voting Committee, (ii) to warn or apprise any
Beneficiary or third party when the Trustee would or might have exercised its
own discretion in a manner different from the direction of the Voting Committee
or (iii) to monitor the exercise of the members of the Voting Committee of their
fiduciary duties, including whether a member should have refrained from voting
due to any potential conflict of interest. In accordance with Sections 3302(e)
and 3586 of Title 12 of the Delaware Code, unless the Trustee has acted with
willful misconduct proven by clear and convincing evidence, as determined by a
court of competent jurisdiction in a final and non-appealable judgment, the
Trustee shall have no liability to any person for its reliance on the provisions
of this Section 7.01(b). Notwithstanding Section 9.09(b), the Trustee shall be
subject to suit with respect to any such action, inaction or direction of the
Beneficiaries or the Voting Committee only in the Delaware Court of Chancery.

(c)Each member of the Voting Committee is hereby exculpated to the maximum
extent permitted by applicable Laws from any liability for his or her action or
inaction taken hereunder in good faith.

SECTION 7.02.Indemnification.  The Company and the Beneficiaries, jointly and
severally, shall at all times (i) protect, indemnify and hold harmless the
Trustee and its Affiliates, directors, officers, employees, agents, any Person
serving as the Trustee Representative and advisors (each, an “Indemnified
Party”) from and against any claim, damage, loss, liability, cost or expense of
any kind or character whatsoever (including but not limited to lost profits,
diminution in value, special damages, consequential damages and reasonable fees
and expenses of counsel) arising out of, from, or in conjunction with the
Trustee’s execution of or performance or inaction under this Agreement or the
Equity Interests held pursuant to this Agreement, except to the extent such
claim, damage, loss, liability, cost or expense resulted from such Indemnified
Party’s gross negligence, bad faith or willful misconduct, and (ii) pay all
costs and expenses of any Proceeding with respect to which the Voting Trust
and/or an Indemnified Party shall be made a party thereto (including reasonable
fees and expenses of counsel), except to the extent such Proceeding resulted
from such Indemnified Party’s gross negligence, bad faith or willful misconduct.
The indemnities set forth in this

-17-



--------------------------------------------------------------------------------

18

Section 7.02 shall be in addition to any other obligations or liabilities of the
Voting Trust hereunder or at common law or otherwise. The Company agrees to
enter into a similar indemnification and exculpation agreements with any
individual appointed as a member of the Voting Committee at the time of such
individual’s appointment to the Voting Committee.

SECTION 7.03.Experts.  Each of the Trustee and the Voting Committee shall have
the discretion and right to select and employ legal counsel, accountants,
business advisers and other consultants to assist it in the exercise of its
authority, and the Trustee and the members of the Voting Committee may rely upon
the advice so obtained, and may pay to them reasonable compensation, which shall
be promptly reimbursed by the Company. The Trustee shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other consultants unless
the loss to the parties hereto was primarily caused by (i) the gross negligence
or willful misconduct of the Trustee as determined in a final and non-appealable
judgment by a court of competent jurisdiction or (ii) a breach by the Trustee of
any of the terms contained in this Agreement.

SECTION 7.04.Expenses.  Any Trustee shall be entitled to reasonable compensation
for serving as a Trustee, payable by the Company, as agreed by the parties
hereto. Each Trustee shall be reimbursed by the Company for any reasonable and
documented expenses paid or incurred in the administration of the Voting Trust.

SECTION 7.05.Survival.  Notwithstanding any other provision hereof, the
provisions of this Article VII shall survive the termination of this Agreement
and the resignation or removal of the Trustee.

ARTICLE VIII

Amendment; Termination

SECTION 8.01.Irrevocable.  Subject to the provisions of Sections 3.01, 3.02,
8.02 and 8.03, the Voting Trust hereby created shall be irrevocable and no
Equity Interests held by the Trustee shall be withdrawn or transferred to or
upon the order of any Beneficiary prior to the Termination Date.

SECTION 8.02.Amendment.  This Agreement may only be amended with the consent of
(i) the majority of the Independent Board, (ii) Dr. Kapoor (or Beneficiaries
collectively holding a majority of the Trust Units if Dr. Kapoor is unable to
act) and (iii) the Trustee. Written notice of all amendments shall be promptly
given by the Trustee to all Beneficiaries.

SECTION 8.03.Term and Termination.  This Agreement shall terminate upon the
earliest to occur of (i) the Voting Trust ceasing to hold any Equity Interests
(as a result of any Transfer completed in accordance with the terms of this
Agreement), (ii) the death of Dr. Kapoor, (iii) the written approval of such
termination by each of Dr. Kapoor (or, if Dr. Kapoor is unable to act,
Beneficiaries holding a majority of

-18-



--------------------------------------------------------------------------------

19

the Trust Units) and the Company, (iv) the written notice of such termination by
Dr. Kapoor, except that, in the case of clause (iv), Dr. Kapoor may not provide
a written notice of termination unless, at the time such notice is provided, (A)
all criminal charges in connection with or related to the Indictment have been
finally and fully resolved and all related sentences and penalties and other
sanctions that limit or otherwise restrict Dr. Kapoor’s ability to vote the
Common Stock have been finally and fully discharged or withdrawn, (B) all civil
actions against Dr. Kapoor in connection with or related to the Indictment have
been finally and fully discharged and Dr. Kapoor is not subject to any sanctions
that limit or otherwise restrict Dr. Kapoor’s ability to vote his Common Stock
and (C) any Company Corporate Integrity Agreement to which the Company was a
party in connection with or related to the Indictment shall have expired, and
(v) written notice from the Trustee to the Company and the Beneficiaries of
termination, stating that the Company had failed to (x) pay any of the Trustee’s
base compensation under this Agreement, (y) reimburse the Trustee for any of its
reasonable and documented expenses pursuant to Section 7.04 of this Agreement or
(z) indemnify the Trustee for any claim, damage, loss, liability, cost or
expense pursuant to Section 7.02 of this Agreement, and the failure to pay,
reimburse or indemnify, as applicable, was not cured within thirty days after
the date upon which the Trustee delivered to the Company written notice of such
nonpayment, failure to reimburse or failure to indemnify, as applicable, and the
potential termination of this Agreement, except that, with respect to subclauses
(y) and (z) of this clause (v), the Trustee shall not be entitled to deliver any
such termination notice if there exists a bona fide dispute between the Trustee
and the Company with respect to the need to reimburse or indemnify the Trustee,
as applicable.  In the case of any termination under clause (i), (ii) or (iii)
above, Company shall provide written notice of termination to the Trustee, which
notice the Trustee shall be permitted to conclusively rely upon.  In the case of
any termination under clause (iv) above, Dr. Kapoor shall provide written notice
of the termination to the Trustee and simultaneously to the Company, which
notice the Trustee shall be permitted to conclusively rely upon.  In the case of
clause (i), (ii) or (iii) above, the termination shall be effective on the date
of delivery of the notice to the Trustee. In the case of clause (iv) above, the
termination shall be effective 14 days following delivery of the notice to the
Trustee and the Company.  In the case of clause (v) above, the termination shall
be effective on the date of delivery of the final termination notice to the
Company.  Prior to any termination under this Section 8.03, all fees and
expenses payable to the Trustee through the end of the fiscal quarter in which
such termination is to occur shall have been paid in full.

SECTION 8.04.Distributions at Termination.  On the date of termination of this
Agreement pursuant to Section 8.03 (the “Termination Date”), (i) upon receipt of
sufficient funds from the Company, the Trustee shall pay or otherwise satisfy
all outstanding expenses and obligations of the Voting Trust, (ii) the Trustee
shall thereafter pay, to each Beneficiary holding Trust Units, such
Beneficiary’s pro rata portion of all cash and other property held by the Voting
Trust as of the Termination Date and (iii) the Trustee shall transfer and
assign, or cause to be transferred and assigned, to each Beneficiary all of the
Equity Interests underlying such Beneficiary’s Trust Units on the books of the
Voting Trust as of the Termination Date and deliver or cause to be delivered to
such Beneficiary the certificates for such Equity Interests, all of which

-19-



--------------------------------------------------------------------------------

20

certificates shall be duly endorsed in blank or accompanied by the appropriate
stock transfer powers duly executed in blank for transfer thereof to such
Beneficiary. In connection with the distributions to be made upon termination of
this Agreement, the Trustee shall promptly instruct the Company to transfer such
Equity Interests to such Beneficiaries on the books of the Company. A
Beneficiary, by the acceptance of such Beneficiary’s Equity Interests and
pro rata portion of any cash or other property distributed by the Trustee, shall
thereby be deemed to have released and discharged the Trustee and its agents and
attorneys from all liability and accountability under this Agreement of every
kind, character and description whatsoever.

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices.  (a) The Company shall give NASDAQ at least ten days’
prior written notice of any (i) sale or Transfer of Equity Interests held in the
Voting Trust pursuant to Section 3.01(a)(ii) or 3.01(a)(iii), (ii) stockholder
vote pursuant to Section 5.03, (iii) appointment of a successor Trustee pursuant
to Section 6.01, (iv) removal of a Trustee pursuant to Section 6.02, (v)
amendment of this Agreement pursuant to Section 8.02 or (vi) termination of this
Agreement pursuant to clause (iii), (iv) or (v) of Section 8.03. The Company
shall give NASDAQ written notice of any termination of this Agreement pursuant
to clause (ii) of Section 8.03.  The Company shall give NASDAQ immediate written
notice of any notice from any Voting Committee member of any overdue
compensation or expenses or any notice from the Trustee of any overdue
compensation, expenses or indemnification as contemplated by Section
8.03(v).  Any notice provided pursuant to clause (i) of this Section 9.01(a)
shall include (A) if the sale or Transfer is not made pursuant to any registered
public offering, registered offering or other market or block sale in accordance
with Rule 144 of the Securities Act, and only if the identity of the transferee
of the sale or Transfer is reasonably available to the Company, a description of
the proposed transferee of the Equity Interests and a description of the
analysis performed in order to determine that the proposed transferee is Dr.
Kapoor-Independent and is not Acting in Concert with Dr. Kapoor or any of the
Beneficiaries and (B) a description of the sale or Transfer of the Equity
Interests.

-20-



--------------------------------------------------------------------------------

21

(b)All notices or other communications which are required or otherwise delivered
hereunder shall be given by written instrument, addressed as follows:

If to the Trustee, to:

Bessemer Trust Company of Delaware, N.A.

1007 North Orange Street, Suite 1450

Wilmington, DE 19801

Facsimile:  302-984-9526

Attention:  George W. Kern V

 

With copies to:

James L. Kronenberg

Bessemer Trust Company, N.A.

630 Fifth Avenue

New York, NY  10111

Facsimile:  917-206-4492

 

and

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Facsimile:  212-728-9608

Attention:  Gregory Astrachan

 

With a copy to:

Dr. John N. Kapoor

c/o EJ Financial Enterprises, Inc.

2390 E. Camelback Rd., Suite #425

Phoenix AZ 85016

Facsimile:  602-667-0467

 

And

McDermott Will & Emery LLP

444 West Lake Street, Suite 4000

Chicago, Illinois 60606

Facsimile:  312-277-5233

Attention:  Richard L. Dees

-21-



--------------------------------------------------------------------------------

22

If to the Company, to:

Insys Therapeutics, Inc.

1333 South Spectrum Blvd., Suite 100

Chandler, AZ 85286

Facsimile:  866-680-6478

Attention:  General Counsel

 

With a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Facsimile:  212-474-3700

Attention:  Richard Hall

 

If to Beneficiaries, to the address set forth opposite to their names on
Schedule A annexed hereto, or by written notice to the Trustee from time to
time, With a copy to:

Dr. John N. Kapoor

c/o EJ Financial Enterprises, Inc.

2390 E. Camelback Rd., Suite #425

Phoenix AZ 85016

Facsimile:  602-667-0467

 

And

McDermott Will & Emery LLP

444 West Lake Street, Suite 4000

Chicago, Illinois 60606

Facsimile:  312-277-5233

Attention:  Richard L. Dees

If to NASDAQ, to:

The NASDAQ Stock Market LLC

805 King Farm Boulevard

Rockville, MD 20850

E-mail:  Stanley.higgins@nasdaq.com

Attention:  Stan Higgins

 

Any such notice or communication shall be deemed to have been given when
actually received.

-22-



--------------------------------------------------------------------------------

23

SECTION 9.02.Filing of Agreement.  The Trustee hereby agrees to file copies of
this Agreement and counterparts of this Agreement signed by the Beneficiaries,
and of every agreement supplemental hereto or amendatory hereof, with the
secretary of the Company in its principal office, where they shall be available
for inspection by any Beneficiary or stockholder, or agent of either, upon the
same terms as the record of stockholders of the Company is open to inspection.

SECTION 9.03.Successors and Assigns.  Except as expressly permitted herein, no
party to this Agreement may assign any of its rights or obligations under this
Agreement without the prior written consent of the other parties. Except as
otherwise provided herein, this Agreement will bind and inure to the benefit of
and be enforceable by the Trustee and its permitted successors and assigns and
the Beneficiaries and their Permitted Transferees.

SECTION 9.04.No Third Party Beneficiaries.  Nothing in this Agreement is
intended or shall be construed to give any Person, other than the parties hereto
and members of the Voting Committee with respect to Sections 5.05 and 7.02,
their successors and permitted assigns any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.

SECTION 9.05.Entire Agreement.  This Agreement and the other agreements referred
to herein and to be executed and delivered in connection herewith embody the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede and preempt any and all prior
and contemporaneous understandings, agreements, arrangements or representations
by or among the parties, whether written or oral, which may relate to the
subject matter hereof or thereof in any way. Other than this Agreement, and the
other agreements referred to herein and to be executed and delivered in
connection herewith, there are no other agreements continuing in effect relating
to the subject matter hereof.

SECTION 9.06.Waiver.  No consent or waiver, express or implied, by any party to
or of any breach or default by any other party in the performance by such other
party of his, her or its obligations hereunder shall be deemed or construed to
be a consent or waiver to or of any other breach or default in the performance
by such other party of the same or any other obligation of such other party
hereunder. The failure of any party to seek redress for the violation of any
term of this Agreement, or to insist upon the strict performance of any term of
this Agreement, irrespective of how long such failure continues, shall not
constitute a waiver of such term and such party shall be entitled to enforce
such term without regard to such forbearance.

SECTION 9.07.Headings.  The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

-23-



--------------------------------------------------------------------------------

24

SECTION 9.08.Severability.  It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the Laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 9.09.Governing Law, Consent to Jurisdiction; Waiver of Jury Trial.  

(a)THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES OF SUCH STATE.

(b)EACH PARTY TO THIS AGREEMENT IRREVOCABLY SUBMITS TO THE JURISDICTION OF
(A) DELAWARE AND (B) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY TO THIS
AGREEMENT FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
IN DELAWARE WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 9.09(b). EACH PARTY TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION,
SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN (I) THE COURTS OF THE STATE OF DELAWARE, OR (II) THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

-24-



--------------------------------------------------------------------------------

25

(c)EACH PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY TO THIS
AGREEMENT (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.09(c).

SECTION 9.10.Remedies.  

(a)Each party hereto shall have all rights and remedies reserved for such party
pursuant to this Agreement and all rights and remedies which such party has been
granted at any time under any other agreement or contract and all of the rights
which such holder has under any law or equity. Any Person having any rights
under any provision of this Agreement will be entitled to enforce such rights
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law or equity.

(b)Each party hereto acknowledges that the other parties would be irreparably
damaged in the event of a breach or a threatened breach by such party of any of
its obligations under this Agreement. As a consequence, each party hereto agrees
that, in the event of a breach or a threatened breach by any party of any
obligations hereunder, any other party shall, in addition to any other rights
and remedies available to it in respect of such breach, be entitled to an
injunction from a court of competent jurisdiction (without any requirement to
post bond) granting it specific performance by such party of its obligations
under this Agreement.

SECTION 9.11.Further Assurances.  Each party to this Agreement shall do and
perform or cause to be done and performed all such further acts and things and
shall execute and deliver all such other agreements, certificates, instruments,
and documents, not inconsistent herewith, as any other party hereto reasonably
may request in order to carry out the provisions of this Agreement and the
consummation of the transactions contemplated hereby.

-25-



--------------------------------------------------------------------------------

26

SECTION 9.12.Representations and Warranties.  Each party to this Agreement (as
to himself, herself or itself only) represents and warrants to all of the other
parties that, as of the time such party becomes a party to this Agreement:

(a)as of immediately prior to assigning its Equity Interests to the Voting
Trust, each Beneficiary owns marketable title to all such Equity Interests, free
and clear of all liens, encumbrances, security interests, pledge, mortgages,
charges, hypothecations or other similar encumbrance;  

(b)this Agreement has been duly and validly executed and delivered by such party
and this Agreement constitutes a legal and binding obligation of such party,
enforceable against such party in accordance with its terms;

(c)the execution, delivery and performance by such party of this Agreement and
the consummation by such party of the transactions contemplated hereby will not,
with or without the giving of notice or lapse of time, or both (i) violate any
Law applicable to it, or (ii) conflict with, or result in a breach or default
under, any term or condition of any agreement or other instrument to which such
party is a party or by which such party is bound, except for such violations,
conflicts, breaches or defaults that would not, in the aggregate, materially
affect the party’s ability to perform its obligations hereunder; and

(d)the execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder have been duly and
validly authorized by the Independent Board.

SECTION 9.13.Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, and each such counterpart hereof shall be deemed
to be an original instrument, but all such counterparts together shall
constitute but one agreement. Facsimile or other electronic counterpart
signatures to this Agreement shall be acceptable and binding.

[Signature Pages Follow]

 

-26-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Trust Agreement under
seal as of the date and year first set forth above.

 

BESSEMER TRUST COMPANY OF DELAWARE, N.A., as initial Trustee

 

bY

/s/ george kern

name:

 

george kern

Title:

 

managing director

 

dr. john n. kapoor

 

/S/ John kapoor

 

INSYS THERAPEUTICS, INC.,

 

bY

/s/ saeed motahari

name:

 

Saeed motahari

Title:

 

president and CEO

 

ej financial/neo management, l.p.,

 

bY:

ej financial/neo management, l.p.

bY:

/S/ John kapoor

name:

 

john kapoor

as its:

 

president

 

JOHN N. KAPOOR TRUST, DATED SEPTEMBER 20, 1989,

 

bY

/s/ john kapoor

name:

 

john kapoor

Title:

 

trustee

 

 

 



--------------------------------------------------------------------------------

 

Initial Beneficiaries

Name

Number of Equity Interests

Address for Section 9.01

Dr. John N. Kapoor

31,982

Dr. John N. Kapoor

2390 E Camelback Rd, Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

John N. Kapoor Trust, dated September 20, 1989

42,447,810

John N. Kapoor Trust, dated September 20, 1989

2390 E Camelback Rd, Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

EJ Financial/NEO Management, L.P.

56,288

EJ Financial/NEO Management, L.P.

2390 E Camelback Rd, Suite #425

Phoenix, AZ 85016

Facsimile:  602-667-0467

 

